FlLED|N OFE CQURr
ON 3 5 ;.> 01
PetarA. doom, Jr.,
US Dlel`l[tJ¥l Comof Nc
IN THE UNITED sTATEs DISTRICT CoUl$l$°°'“ 'S”'°'

FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:18-CR-00189-FL-2
UNITED STATES OF AMERICA
v.
ODELL TERRANCE BURRELL
ORDER OF FORFEITURE

WHEREAS, pursuant to the entry 0f a Memorandum 0f Plea Agreement by the
defendant on October 17, 2018, and further evidence 0f record as presented by the
Government, the Court finds the following property is hereby forfeitable pursuant t0
21 U.S.C. § 853, to wit: any and all related ammunition;

AND WHEREAS, by Virtue of said Memorandum of Plea Agreement, the
United States is now entitled to possession of said personal property, pursuant to
Fed. R. Crim. P. 32‘.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Memorandum of Plea Agreement as to the
defendant|, the United States is hereby authorized to seize the above-stated property,
and it is hereby forfeited to the United States for disposition in accordance with the

law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance

with Fed. R. Crim. P. 32.2(b)(4)(A), this Order is now final as to the defendant.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32-2(b)(4)(B)-

The Clerk is hereby directed to send copies of this Order to all counsel of

record.

SO ORDERED. This 15 dayof go ,2019.

l) \. >_/'_`
SE WOOD FLANAGAN
United States District Judge

